Exhibit 1.1 COCA-COLA FEMSA, S.A.B. DE C.V. BY-LAWS CHAPTER I NAME, PURPOSE, DURATION, LEGAL RESIDENCE AND NATIONALITY OF THE COMPANY ARTICLE 1: The Company is called “COCA-COLA FEMSA" followed by the words "SOCIEDAD ANONIMA BURSATIL DE CAPITAL VARIABLE" (Variable Stock Corporation), or by the abbreviation "S.A.B. DE C.V." ARTICLE 2: The purposes of the Company shall be: (a) To establish, promote and organize commercial or civil companies of any type, as well as to acquire and possess shares or participations in them; (b) To acquire, possess and sell bonds, shares, participations and securities of any type, participate in the borrowing and lending of securities, enter into partnerships, companies and joint ventures and, in general, to carry out all types of active and passive transactions involving said securities; (c) To provide or receive advisory, consulting or other types of services in industrial, commercial, financial, legal and tax matters and in any other area related to the promotion, administration and management of companies; (d) To acquire, build, manufacture, import, export, dispose of and, in general, conduct business with all types of machinery, equipment, raw materials and any other items necessary to the companies in which it has an interest or with which it has commercial relations; (e) To request, obtain, register, buy, lease, sell or in any other way dispose of and acquire trademarks, commercial names, copyrights, patents, inventions, franchises, distributions, concessions and processes; (f) To acquire, build, lease and, under any other title possess and operate, the real and personal property required by or necessary for its purpose, as well as to install or, under any other title operate, plants, workshops, warehouses, stores, storage facilities or depositories; to subscribe or buy and sell stocks, bonds and securities as well as to undertake any other transactions which may be necessary or conducive to the main business purpose; and (g) To draw, accept, make, endorse or guarantee ("avalar") negotiable instruments, issue bonds secured with real property or unsecured, and to make the company jointly and severally liable, as well as to grant security of any type with regard to the obligations entered into by the Company or by third parties, and in general, to perform such acts, enter into such contracts and carry out such other transactions as may be necessary or conducive to the business purpose of the Company. ARTICLE 3: The Company shall have a term of 99 (ninety-nine) years, beginning as of the incorporation date of the Company. ARTICLE 4: The legal domicile of the Company is México, Distrito Federal, and the Company may establish agencies, offices or branches in other places in the Mexican Republic or abroad. ARTICLE 5: Any foreigner who, at the time of incorporation or at any subsequent time, acquires a corporate interest or participation in the Company, will be considered by that fact alone as Mexican with respect to such interest or participation, and it is understood that he agrees not to invoke the protection of his government, under the penalty, in case of failure to comply with this agreement, of forfeiting said interest or participation to the benefit of the Mexican Nation. 2 CHAPTER II CAPITAL STOCK AND SHARES ARTICLE 6: (a) The Company is a variable capital stock corporation. The minimum fixed capital stock not subject to withdrawal is $820,502,794.00 (Eight Hundred and Twenty Million Five Hundred and Two Thousand Seven Hundred and Ninety-four Pesos) Mexican currency, represented by 1,846,374,197 (One Billion Eight Hundred Forty Six Million Three Hundred and Seventy-four Thousand One Hundred and Ninety-seven) shares, which shares are fully subscribed and paid. The variable capital stock is unlimited. (b) At least 75% of the Capital Stock will be represented by ordinary shares, (without expression of par value) These shares will be divided into three Series: Series "A" ordinary shares with restricted transferability, Series "D" ordinary shares with restricted transferability, and Series "B" ordinary shares of free transferability. The Capital Stock will also be represented by not more than 25% of Series "L" shares with limited voting rights, free transferability (without expression of par value). (c) The Series "A" shares shall represent at all times no less than 51% of the subscribed Capital Stock represented by ordinary shares, and shall be subscribed to and held only by Mexican investors. The Series "D" shares shall constitute at all times no less than 25% of the Capital Stock represented by ordinary shares and shall be of free subscription. The Series “B" shares shall be free subscription and shall, together with the Series “D" shares, not exceed 49% of the Capital Stock represented by ordinary shares. The Series "L” shares shall, at all times subsequent to the authorization of the National Securities Commission and the Foreign Investment Commission of Mexico, not be counted for purposes of determining the amount and percentage of foreign participation in the Capital Stock of the Company. If Series “A” shares are subscribed or acquired by any other shareholders holding shares of any other Series, and such shareholders has a nationality other than Mexican, such Series “A” shares shall be automatically converted in shares of the same series of stock that such shareholder own, and such conversion shall be considered perfected at the same time of said subscription or acquisition.
